DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/374,207, filed on April 3, 2019.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10,632,896 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaya et al. (U.S. Patent 8,480,271 B2).
With regards to Claim 1, Nakaya discloses a lighting device for a motor vehicle [Figures 3-15] including:
A first lighting module [e.g., (20R)] adapted to project a pixelized first beam with a first resolution [e.g., (pR1-8)] and a second lighting module [e.g., (10R)] adapted to project a pixelized low beam type second beam with a second resolution [e.g., (PR1-8)] lower than the first resolution [e.g., Figures 9A-C], the first and second lighting modules being such that the first and second beams overlap vertically at least in part to form a global beam [e.g., Figures 9A-C]; and
A control unit [(50) or (30-50)] configured to selectively control individual pixels of the first and second beams so as to project a motif in the global beam [note Figures 9A-C or Figures 11-12].
With regards to Claim 2, Nakaya discloses the pixelized first beam including a number of pixels greater than the number of pixels of the pixelized low beam type second beam; and/or each pixel of the pixelized first beam has a width and/or a length strictly less than a minimum width and/or a minimum length respectively of each pixel of the pixelized low beam type second beam; the pixelized first beam has a horizontal amplitude less than the horizontal amplitude less than the horizontal amplitude of the pixelized low beam type second beam [note Figures 9A-C or Figures 11-12].
With regards to Claim 3, Nakaya discloses the first and second beams overlap so that the pixelized first beam extends in the global beam exclusively below an upper cut-off of the pixelized low beam type second beam [note Figures 9A-C or Figures 11-12].
With regards to Claim 5, Nakaya discloses the pixelized low beam type second beam extends horizontally and substantially symmetrically on respective opposite sides of a vertical axis (arbitrary and relative) and the first lighting module is such that the pixelized first beam extends horizontally and substantially asymmetrically on respective opposite sides of that vertical axis [note Figures 9A-C or Figures 11-12].
With regards to Claim 6, Nakaya discloses the control unit (30-50) is adapted to1 control selectively the luminous intensity of said plurality of pixels of the first and second beams so that17ATTORNEY DOCKET NO.: 528778US the motif is projected in the global beam by a difference of intensity between those pixels of the first and second light beams [note Figures 9-12].
With regards to Claim 7, Nakaya discloses the motif is defined by a matrix of points and the control unit is adapted to selectively control the luminous intensity of the pixels of the first and second beams within a projection zone situated at the level of the overlap of the first and second beams so as to generate a contrast between each pair of pixels of that plurality of pixels that overlap, each contrast corresponding to a point of the matrix of points [note Figures 9-12].
With regards to Claim 8, Nakaya discloses the control unit (30-50) is adapted to2 reduce the luminous intensity of all the pixels of the pixelized low beam type second beam at the level of said projection zone [note Figures 9-12].
With regards to Claim 9, Nakaya discloses the control unit (30-50) is adapted to2 control the pixels of the first beam and/or of the second beam when the motor vehicle enters a turn so as to modify the luminous intensity of the global beam in the direction of the turn [note Figures 9-12].
With regards to Claim 10, Nakaya discloses the control unit (30-50) is adapted to2 control selectively the luminous intensity of said plurality of pixels of the first and second beams situated in the projection zone so as to move each contrast between a pair of pixels of those pixels that overlap toward another pair of pixels of those pixels that overlap in the direction of the turn.
With regards to Claim 11, Nakaya discloses the first lighting module [e.g., (20R)] including a matrix of monolithic electroluminescent elements [note Figure 8].
With regards to Claim 12, Nakaya discloses a lighting system for a motor vehicle [note Figure 3], the system including a device for detection [(30) or (30-40)] of a turn intended to be taken by the motor vehicle, the control unit (50) of the lighting device being adapted to2
With regards to Claim 13, Nakaya discloses a device for detection of traffic conditions of the vehicle and/or for reception of information relating to the traffic conditions of the vehicle [e.g., (40)], and in that the control unit is adapted to3 receive information18ATTORNEY DOCKET NO.: 528778US relating to those traffic conditions from said detection and/or reception device and to control selectively said plurality of pixels of the first and second beams so as to project a motif in the global beam concerning said traffic conditions [note Figures 9-14].
With regards to Claim 15, Nakaya discloses the second lighting module is such that the pixelized low beam type second beam extends horizontally and substantially symmetrically on respective opposite sides of a vertical axis (arbitrary and relative) and the first lighting module is such that the pixelized first beam extends horizontally and substantially asymmetrically on respective opposite sides of that vertical axis [note Figures 9A-C or Figures 11-12].
With regards to Claim 16, Nakaya discloses the control unit (30-50) is adapted to3 control selectively the luminous intensity of said plurality of pixels of the first and second beams so that17ATTORNEY DOCKET NO.: 528778US the motif is projected in the global beam by a difference of intensity between those pixels of the first and second light beams [note Figures 9-12].
With regards to Claim 17, Nakaya discloses the control unit (30-50) is adapted to2
With regards to Claim 18, Nakaya discloses the first lighting module [e.g., (20R)] including a matrix of monolithic electroluminescent elements [note Figure 8].
With regards to Claim 19, Nakaya discloses a lighting system for a motor vehicle [note Figure 3], the system including a device for detection [(30) or (30-40)] of a turn intended to be taken by the motor vehicle, the control unit (50) of the lighting device being adapted to4 receive information from said turn detection device and to control the pixels of the beams projected by the lighting modules of the lighting device as a function of said information [note Figures 9-14].
With regards to Claim 20, Nakaya discloses the second lighting module is such that the pixelized low beam type second beam extends horizontally and substantially symmetrically on respective opposite sides of a vertical axis (arbitrary and relative) and the first lighting module is such that the pixelized first beam extends horizontally and substantially asymmetrically on respective opposite sides of that vertical axis [note Figures 9A-C or Figures 11-12].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (U.S. Patent 8,480,271 B2).
With regard to Claims 4 and 14, Nakaya discloses the claimed invention as cited above, but does not specifically teach the first and second lighting modules are such that the first and second beams overlap so that the pixelized first beam extends in the global beam above and below the upper cut-off of the pixelized low beam type second beam.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the first and second lighting modules (either by disposition and/or optics) are such that the first and second beams overlap so that the pixelized first beam extends in the global beam above and below the upper cut-off of the pixelized low beam type second beam.  Such an obvious modification is merely changing the illumination distribution of the pixelized first beam as desired, which falls within the scope of one ordinarily skilled in the art and is commonly known within the art with respect to vehicle headlights.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 8,979,336 to Yamamura and U.S. Patent 9,278,646 B2 to Mochizuki et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, September 28, 2021
/Jason M Han/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
        2 It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
        3 It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
        4 It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.